In an action by the plaintiff-wife to recover damages for personal injuries alleged to have been sustained by her as a passenger in the ear of defendant Epstein when it collided with the rear of the car of defendant Irvine, and by the plaintiff-husband for loss of services and medical expenses, the jury returned a verdict in favor of both defendants of no cause of action. Order granting plaintiffs’ motion to set aside the verdict as against the weight of the evidence and granting a new trial unanimously affirmed, with costs to respondents to abide the event. No opinion. Present — Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ.